DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0327062) in view of Chang (US 2011/0061399). 
Regarding claim 11, Watanabe discloses a magnetic cooling system (refer to Figs. 1, 2B-2D) comprising:
a magnetocaloric material (26) that generates heat when a magnetic field is applied thereto and absorbs the heat when the magnetic field disappears;
a magnetic heat exchanger (25) in which the magnetocaloric material (26) is embedded;
a heat transfer fluid (refer to par. 8, lines 5) that flows inside the magnetic heat exchanger (25) and exchanges heat with the magnetocaloric material (26);
a first magnet (23) and a second magnet (43) installed with the magnetic heat exchanger (25) therebetween; and
a motor (20) to move one of the first magnet and the second magnet, wherein moving of one of the first magnet (23) and the second magnet (43) by the motor (20) causes synchronous movement of the other due to magnetic attraction between the first magnet and the second magnet (refer to par. 40, lines 6-10, wherein along with the rotational movement of the first magnetic field applying part 23, the second magnetic field applying part 43 which face the first magnetic field applying part 23 move following them by the attraction force acting between the magnets and therefore the yoke part 44 rotates).
While Watanabe discloses the magnetic heat exchanger, Watanabe fails to explicitly disclose wherein the magnetic heat exchanger is installed in an erected form.
However, Chang teaches a heat-power conversion magnetism device (refer to Figs. 5A-5B, wherein a magnetic heat exchanger (refer to the six MCEM units 6-11) is capable of being installed in an erected form (refer to Fig. 5B).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to provide the magnetic heat exchanger of Watanabe in an erected form as taught by Chang, since it is a simple substitution of one known position (i.e. horizontally) for another (i.e. vertically), in order to obtain a predictable result of efficiently providing heat exchange with the magnetocaloric material.

Regarding claim 12, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Watanabe as modified discloses wherein the magnetic heat exchanger (25) has a cylindrical shape (refer to Fig. 2B, wherein each structure 25 of the heat exchanger forms a cylindrical shape), the first magnet (23) is located inside the cylindrical shape of the magnetic heat exchanger (25), and the second magnet (43) is located outside the cylindrical shape of the magnetic heat exchanger (25).

Regarding claim 13, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Watanabe as modified discloses the first magnet (refer to magnet 23) to generate a first magnetic field; and a core member (in the instant case, rotor 22 is being considered as the core member) to induce a magnetic circuit of the first magnetic field (wherein the first magnet 23 is attached to a surface of the core member), and the second magnet (refer to magnet 43) disposed such that complementary polarities of the second magnet (43) and the first magnet (23) face each other, and to generate a second magnetic field for cooperation with the first magnet; and a ring member (44) to induce (and capable of inducing) a magnetic circuit of the second magnetic field.

Regarding claim 14, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Watanabe as modified discloses wherein the first magnet (23) is disposed on a radial location on an outer circumference of the core member (22), and the second magnet (43) is disposed on a radial location on an inner circumference of the ring member (24).

Regarding claim 15, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Watanabe as modified discloses a housing (24, Figs. 2A-2B) to accommodate the magnetic heat exchanger (25), the first magnet (23), and the second magnet (43), the housing to fix the magnetic heat exchanger (25), and rotatably support (by means of motor 20) the first magnet and the second magnet.

Regarding claim 16, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Watanabe as modified discloses wherein the housing (24) comprises: a cylindrical outer circumferential wall surrounding an outer circumferential surface of the second magnet (43 as can be seen from Fig. 2B); an annular first cover (refer to Fig. 2A below) covering one side of the outer circumferential wall; and an annular second cover (refer to Fig. 2A below) covering another side of the outer circumferential wall.


    PNG
    media_image1.png
    404
    739
    media_image1.png
    Greyscale


Regarding claim 26, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Watanabe as modified discloses wherein the first magnet (23) is rotatably driven by the motor (20, refer to Figs. 2A-2C wherein motor 20 drives the first magnet by means of shaft 21).

Regarding claim 27, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Watanabe as modified discloses wherein the rotational speed of the rotor with respect to the motor (20) that rotates the first magnet and the second magnet can be changed (refer to par. 67, lines 1-5), but fails to explicitly disclose wherein the first magnet and the second magnet are rotated at a constant speed.
However, it appears that the magnetic cooling system of Watanabe would operate equally well with the first magnet and the second magnet being rotatably driven at a constant speed. Further, applicant has not disclosed that the magnetic field applying part being rotated at a constant speed solves any stated problem, indicating simply that the magnetic field applying part may make a rotational motion at a constant speed. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Watanabe such that the first magnet and the second magnet are rotated at a constant speed because it appears to be an arbitrary design consideration which fails to patentably distinguish over Watanabe.

Regarding claim 28, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Watanabe as modified discloses wherein the rotational speed of the rotor with respect to the driving part (20) that rotates the first magnet and the second magnet can be changed (refer to par. 67, lines 1-5), but fails to explicitly disclose the rotational speed being 300 rpm or less.
However, it appears that the magnetic cooling system of Watanabe would operate equally well with the rotational speed being 300 rpm or less. Further, applicant has not disclosed that having the rotational speed being 300 rpm or less solves any stated problem, indicating simply that a rotational speed of the magnetic field applying part may be 300 rpm (5 Hz) or less.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Watanabe such that the rotational speed is 300 rpm or less because it appears to be an arbitrary design consideration which fails to patentably distinguish over Watanabe.

Regarding claim 29, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Watanabe as modified discloses a pump (refer to reciprocating pump portion 13) that causes the heat transfer fluid to flow (refer to par. 31, lines 5-6).

Regarding claim 30, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 29. Further, Watanabe as modified discloses wherein the pump (13) moves (and is capable of moving as can be seen from Fig. 1) the heat transfer fluid (refer to Fig. 1) from a low-temperature section (cooler unit 2) to a high-temperature section (heater unit 5) through the magnetic heat exchanger (25) when the first magnet and the second magnet are moved to the magnetic heat exchanger and moves the heat transfer fluid (refer to the solid and broken line arrows providing the fluid direction as can be seen from Fig. 1) from the high-temperature section (5) to the low-temperature section (2) through the magnetic heat exchanger (25) when the first magnet and the second magnet are moved away from the magnetic heat exchanger.

Allowable Subject Matter
Claims 17-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 9-11 of the remarks that Chang is entirely silent as to the direction/orientation of installing the magnetic heat exchanger; Chang is entirely silent as to the purpose/effect of installing in an erected form. This argument has been considered but is not persuasive.
Absent a special definition, the words of the claims have been afforded the broadest reasonable interpretation. Specifically, there is no requirement or special definition that would clearly define “erected form” to mean anything other than its plain and ordinary meaning, which in the instant case, the examiner is consider it as vertical or upright. Further, the term “installed” is a step in an apparatus claim that does not result in any structure beyond what is disclosed in the prior art of Watanabe as modified Chang; there is no additional structure of the magnetic cooling system required to install the system in an erected form. Since the combination of the references presented by the examiner teach all the structural elements claimed, the apparatus disclosed by Watanabe as modified Chang is capable of being installed in an erected form.
Therefore, because of the reasons disclosed above, claims 11-16 and 26-30 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763